United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 7, 2014            Decided May 8, 2015

                         No. 13-5039

 TETON HISTORIC AVIATION FOUNDATION AND TETON AVJET
    LLC, DOING BUSINESS AS TETON AVIATION CENTER,
                     APPELLANTS

                             v.

   UNITED STATES DEPARTMENT OF DEFENSE AND UNITED
                  STATES OF AMERICA,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:09-cv-00669)


    Kevin R. Garden argued the cause and filed the briefs for
appellants.

    Peter R. Maier, Assistant U.S. Attorney, U.S. Attorney’s
Office, argued the cause for appellees. On the brief were
Ronald C. Machen Jr., U.S. Attorney, R. Craig Lawrence,
Assistant U.S. Attorney, and Kevin Laden, Special Assistant
U.S. Attorney. Oliver W. McDaniel, Assistant U.S. Attorney,
entered an appearance.

    Before: GARLAND, Chief Judge, GRIFFITH, Circuit Judge,
and WILLIAMS, Senior Circuit Judge.
                               2

    Opinion for the Court filed PER CURIAM.

     PER CURIAM: Teton Historic Aviation Foundation and
Teton Avjet LLC (Teton) together operate as a nonprofit entity
devoted to maintaining historic military aircraft. Teton is
challenging various decisions of the Department of Defense
that made it effectively impossible to buy surplus aircraft parts
from the Department. The district court found that Teton lacks
standing to sue because victory in court would not redress its
injury. We disagree.

                                I

     Congress has authority to “dispose of” all surplus
government property. U.S. Const. art. IV, § 3. Congress has
delegated this authority to the General Services
Administration, 40 U.S.C. § 541, which has, in turn, delegated
the authority to dispose of military equipment to the
Department of Defense. The Department assigns a
demilitarization code (Demil Code) to each type of its surplus
military equipment that indicates its permissible disposition,
including the conditions under which the equipment may be
sold to the public.

    At issue are aircraft parts assigned Demil Code A, B, Q,
and D. Demil Code A includes equipment that is harmless and
can be freely released by any means, including by sale to the
public. At the beginning of the events giving rise to this
dispute, the same was true for equipment designated as Demil
Code B and Q. 1 Demil Code D indicates equipment that is too

       1
          Demil Code B indicates equipment listed on the U.S.
Munitions List of the International Traffic in Arms Regulations;
these items have been modified or adapted in some fashion for a
                                 3
dangerous to be released to the public; if the Department does
not wish to reuse or store such equipment, it must be destroyed
through shredding or other means.

     The Department has a variety of ways to dispose of its
surplus military equipment. It can, for example, make
equipment available for humanitarian relief purposes; lend or
sell it to state or federal law enforcement agencies, National
Guard units, the Reserve Officer Training Corps, museums,
foreign governments, or international organizations; or use it
for “morale, welfare, and recreation activities and services.”
As it has done in this case, the Department can also release
equipment for sale to the public. See 40 U.S.C. § 545.

      Disposal of property through public sale is administered
by an agency within the Department known at the time of the
events at issue here as the Defense Reutilization and Marketing
Service (DRMS). 2 DRMS has for some time organized these
sales by releasing equipment to a private third-party contractor
called Government Liquidation (GL) to be sold through public
auctions. As relevant here, GL auctions off particular
equipment with the understanding that winning bidders will
have the right to obtain certain components from that
equipment, subject to the Department’s policies on the release
of individual parts. A bidder who wins the auction knows that
no matter how many parts are ultimately made available, it will
still have to pay the entire sum of its winning bid or otherwise

military application. Demil Code Q indicates commercial and
dual-use articles listed on the Commerce Control List of the Export
Administration Regulations; Code Q equipment is commercially
available and procured without modification. Codes A and D are not
apparently assigned based on the origin of equipment in the way that
Codes B and Q are assigned.
        2
           DRMS has since been renamed the Defense Logistics
Agency’s Disposition Services.
                               4
cancel the sale. The winning bidder submits to GL a list of the
individual parts or items it hopes to recover from the auctioned
equipment. GL transmits each buyer’s list to DRMS. On its
receipt, the agency determines the Demil Code applicable to
each type of part or item the buyer seeks and returns the list to
GL, indicating which items from the auctioned equipment are
actually available for sale. The winning bidder must still pay
the full amount of its bid, no matter how few of the parts it
sought turn out to be available. If the winning bidder is
dissatisfied with the parts that it will obtain, the bidder can
cancel the sale and receive a full refund.

     In August 2008, Teton bid successfully in a GL auction to
obtain the parts from five surplus A-4 military aircraft. Teton
hoped to use the A-4 parts to perform maintenance and
conversion work on historic aircraft it already owned. Teton
put down a deposit of $50,000 to participate in the auction and
won with a bid of $8,250. It sent a list to GL of the parts it
hoped to obtain from these five aircraft, including 600 different
part types for a total of approximately 5,000 discrete items.
DRMS began to review Teton’s list against the Demil Code
database. Some number of these parts did not have a previously
assigned Demil Code. Through an internal administrative
process, these unclassified parts were classified as Demil Code
D, which made them effectively unreleasable. Other parts
Teton sought were already categorized as Demil Code A, B, or
Q, meaning that they were available for sale.

    Meanwhile, on November 14, 2008, the Department
promulgated a new policy regarding the release of surplus
property (the 2008 Policy). The 2008 Policy significantly
decreased the types of equipment available for sale. Under the
Policy, DRMS was required to categorize Demil Code Q
equipment as either “sensitive” or “non-sensitive.” While
non-sensitive Q equipment could still be sold to the public as
                                5
before, sales of sensitive Q equipment were now prohibited.
The 2008 Policy also prohibited the sale of all Demil Code B
equipment.

     The 2008 Policy substantially limited the number of
aircraft parts Teton could purchase from the Department.
Many of the parts Teton sought were now classified under the
new policy as B or sensitive Q, meaning that they could no
longer be sold to the public. GL eventually returned a final list
to Teton on March 13, 2009, reflecting the parts that would
actually be available if Teton decided to follow through with
the sale. That final list contained 36 part types, totaling only
189 items.

     At Teton’s request, GL extended the deadline for response
but warned that the sale would be cancelled unless Teton
accepted the terms and made payment by this revised deadline.
As the extended deadline arrived, Teton responded through
counsel, communicating its concern that the final list reflected
so significant a reduction in available parts that it represented a
breach of contract. Teton asked for another week to continue
reviewing the transaction, and GL granted this request. Shortly
thereafter Teton’s counsel advised GL that Teton intended to
seek special legislation from Congress that would enable it to
receive custody of an entire aircraft rather than purchasing
individual parts. Teton requested that GL place their
transaction on hold while Teton pursued this option, but GL
refused and informed Teton that the sale would be cancelled
unless Teton gave its assent by April 8, 2009. Teton’s counsel
responded that it would, if necessary, seek emergency relief in
court to preserve the aircraft in question while pursuing a
legislative solution. When Teton failed to accept the terms of
the transaction by the April 8 deadline, the aircraft were
destroyed on April 9 and on April 10 GL informed Teton that
the transaction had been cancelled in accordance with the
                                 6
Special Terms and Conditions of Sale under which the auction
had been conducted. 3 However, noting that it “value[d] . . .
future business” with Teton, GL refunded the sale price and
deposit. Teton denied GL’s authority to cancel the sale
unilaterally and accepted the refund only by way of mitigating
its damages.

     That same day, Teton filed this action against the
Department of Defense and DRMS, challenging the validity of
the Department’s policies regarding the sale of parts and its
classification scheme. Teton did not name GL as a defendant.
Teton immediately sought a temporary restraining order to
prohibit the destruction of the aircraft, not yet knowing that the
planes had already been destroyed. 4 Upon discovering that the
aircraft had been destroyed, the Department located and set
aside five comparable aircraft and entered into a consent TRO,
later converted into a substantively identical consent
preliminary injunction, guaranteeing the preservation of those
aircraft while this case proceeded.

     The parties briefed cross-motions for summary judgment
on the merits of the dispute. The district court issued an order
on December 21, 2012, setting oral argument and instructing
the parties to be prepared to argue whether Teton had standing
and, specifically, whether the relief Teton sought could redress
the injury it claimed. After oral argument the district court
dismissed the case for lack of standing, concluding that Teton
had failed to show its alleged injury was redressable. See Teton

        3
          Though the Special Terms themselves are not in the
record, GL quoted the relevant provision in its correspondence with
Teton on April 10, 2009. Teton has not argued either below or on
appeal that GL misrepresented these conditions.
        4
          Oddly one of the five aircraft had actually been destroyed
months before, in September 2008, shortly after Teton won the
auction for its parts. The record does not reflect why this occurred.
                                7
Historic Aviation Found. v. United States, 917 F. Supp. 2d 129
(D.D.C. 2013). The district court came to this conclusion for
two reasons: first, Teton had not shown a substantial likelihood
that the Department itself would choose to offer any parts for
sale; second, even if the Department chose to release parts for
sale, Teton had not shown that GL would likely sell the parts
Teton wanted.

     Teton filed a timely notice of appeal. We have jurisdiction
under 28 U.S.C. § 1291, and we “review the district court’s
decision on standing de novo.” Sierra Club v. Jewell, 764 F.3d
1, 4 (D.C. Cir. 2014).

                                II

     Article III of the Constitution limits the federal courts to
the resolution of “cases” and “controversies,” meaning that
courts may only “redress or prevent actual or imminently
threatened injury to persons caused by private or official
violation of law.” Summers v. Earth Island Inst., 555 U.S. 488,
492 (2009). This limitation requires a plaintiff to show that it
has standing to sue, meaning that it “has alleged such a
personal stake in the outcome of the controversy as to warrant
his invocation of federal-court jurisdiction.” Warth v. Seldin,
422 U.S. 490, 498 (1975) (emphasis in original) (internal
quotation marks omitted). The Supreme Court has explained
that “the irreducible constitutional minimum of standing
contains three elements.” Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992). First, a plaintiff must show injury in fact,
or an “invasion of a legally protected interest which is (a)
concrete and particularized; and (b) ‘actual or imminent, not
conjectural or hypothetical.’” Id. (quoting Whitmore v.
Arkansas, 495 U.S. 149, 155 (1990)) (internal quotation marks
and citations omitted). Second, the plaintiff’s injury must be
“fairly traceable to the challenged action of the defendant.”
                               8
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
528 U.S. 167, 180 (2000). Third, and most importantly here,
the plaintiff must demonstrate redressability, or “a ‘substantial
likelihood’ that the requested relief will remedy the alleged
injury in fact.” Vermont Agency of Natural Res. v. U.S. ex rel.
Stevens, 529 U.S. 765, 771 (2000) (quoting Simon v. E.
Kentucky Welfare Rights Org., 426 U.S. 26, 45 (1976)).

     The Department does not dispute that Teton has satisfied
the injury in fact and causation requirements. Nor could it
reasonably do so. We have held that “a plaintiff suffers a
constitutionally cognizable injury by the loss of an opportunity
to pursue a benefit . . . even though the plaintiff may not be
able to show that it was certain to receive that benefit had it
been accorded the lost opportunity.” CC Distribs., Inc. v.
United States, 883 F.2d 146, 150 (D.C. Cir. 1989) (emphasis in
original). Teton explains that it hopes to compete in future
public auctions for aircraft parts of the same kind it originally
sought here. If the Department’s current rules endure, Teton
will never have that chance: the vast majority of the parts it
wants are either classified as Demil Code D and so could never
have been released to the public, or are classified as Demil
Code B or sensitive Q and so may no longer be released under
the 2008 Policy. Nor is there any question that the Department
caused Teton’s injury. By classifying parts as it has, and by
enacting the 2008 Policy, it has effectively barred the public
sale of almost all the parts Teton seeks.

     The dispute here is over redressability. The Department
argues and the district court concluded that Teton’s victory
would do no more than make it possible for the Department to
sell similar aircraft parts in the future. Mere possibility, the
Department submits, falls short of the substantial likelihood
                                 9
Article III requires. 5 Teton responds that the Department’s
past history of selling equipment of this kind suffices to shift
the mere possibility of redress to the requisite substantial
likelihood. Separately, the Department points out that, no
matter what decision it made about its own property, the final
decision to conduct a sale would be left to GL, who is not a
defendant in this action. In the Department’s view, because
Teton’s ultimate redress depends on the actions of a third party
not before the court, Teton cannot show standing even if it
could demonstrate a likelihood that the Department will
comply with its wishes. Teton rejoins that GL is a mere
instrument of the Department’s decisions without an
independent role and, separately, that GL’s desire to earn
revenue from holding sales would lead it to do so no matter
what the Department said.

    We agree with Teton on both issues. The Department has
sold parts like these in the past and has incentives to do so in
the future. And GL, evidently a mere pass-through for the
Department’s equipment sales, also has its own financial
incentives that would likely lead it to sell whatever property the
Department released. Thus Teton has standing to sue.


        5
           It is not altogether clear what exactly Teton believes it
would receive from success in this action. Teton may hope to change
individual classifications assigned to specific part types, or it may
plan to invalidate the 2008 Policy, or it may seek both outcomes. No
matter; we conclude that, from the perspective of standing analysis,
there is no difference between any of these possible forms of relief.
Teton may seek an order reclassifying a large number of parts to
Demil Code A, making them available for sale even if the 2008
Policy remains in place. Relief of this kind would constitute
adequate redress for its injury. And vacating the 2008 Policy,
irrespective of whether the underlying code assignments were left
undisturbed, would have largely the same effect.
                               10
                                1

      We think Teton has adequately shown that the Department
would likely sell aircraft parts if Teton succeeded here. The
Department has routinely sold its surplus property to the public
in the past and has a continued, substantial interest in the
income such sales can generate. For example, the record shows
that the amount of revenue lost by restricting the sales of parts
was among the considerations that were factored into the
Department’s adoption of the 2008 policy. There is no doubt
that the Department is interested in its surplus equipment as a
source of revenue and would have a clear incentive to resume
such sales in the future if the 2008 Policy did not prevent it
from doing so. Admittedly, the Department also has separate,
important interests that can only be advanced by donating
property to museums or transferring it to foreign governments.
And there is no guarantee that the Department’s interest in
revenue from public sales will predominate at any point in the
future, nor that the revenue from selling property of this
particular kind will prove more attractive than alternative
benefits. But these countervailing considerations do not make
it irrelevant that the Department unmistakably has an interest
in revenue from equipment sales. Fortunately for Teton, “a
party seeking judicial relief need not show to a certainty that a
favorable decision will redress [its] injury.” Nat’l Wildlife
Fed’n v. Hodel, 839 F.2d 694, 705 (D.C. Cir. 1988). The
Department’s past practice of selling aircraft and the benefits it
would receive from doing so are enough to establish a
substantial likelihood that sales would take place should Teton
prevail on the merits.

     The Department argues that Teton can only speculate as to
future sales because the Department would retain complete
discretion over whether to sell equipment of this kind, even if
Teton were to succeed on the merits here. It is true, as the
                                11
Department argues, that plaintiffs must show “more than the
remote possibility . . . that their situation might . . . improve
were the court to afford relief.” Warth, 422 U.S. at 507. And as
we have repeatedly held, a plaintiff does not have standing to
sue when redress for its injury depends entirely on the
occurrence of some other, future event made no more likely by
its victory in court. See, e.g., Miami Bldg. & Constr. Trades
Council, AFL/CIO v. Sec’y of Def., 493 F.3d 201, 206 (D.C.
Cir. 2007) (finding no standing when redress depends on a
future decision “beyond the court’s control or ken”); US
Ecology, Inc. v. U.S. Dep’t of Interior, 231 F.3d 20, 24 (D.C.
Cir. 2000) (finding no standing when redress depends on the
future “‘exercise of broad and legitimate discretion the courts
cannot presume either to control or to predict’” (quoting
ASARCO Inc. v. Kadish, 490 U.S. 605, 615 (1989)). At the
same time, a plaintiff need not “negate . . . speculative and
hypothetical possibilities . . . in order to demonstrate the likely
effectiveness of judicial relief.” Duke Power Co. v. Carolina
Envtl. Study Grp., Inc., 438 U.S. 59, 78 (1978). The
Department might do almost anything with its own property
whether Teton wins or loses. But in light of the Department’s
past decisions and the incentives that will shape its choices in
the future, we think Teton has marshalled enough evidence to
show a substantial likelihood of redress.

     Separately, the Department insists that, whatever property
it has sold in the past, it has never before sold A-4 aircraft. We
take the Department at its word. But Teton’s interest is not in
acquiring intact A-4 aircraft, only in obtaining specific
categories of parts from those aircraft. The record contains no
evidence or testimony suggesting that the Department has
never before sold the parts Teton seeks, as opposed to an entire
A-4 aircraft. At an absolute minimum we know with certainty
that the Department at least intended to sell the parts from the
A-4 aircraft that were auctioned to Teton. Moreover, the
                               12
Department’s own affidavits support Teton’s position. The
Department has told us that, although none of the A-4 aircraft
currently in private hands in the United States were “purchased
as usable airplanes from the Department of Defense by United
States citizens or business entities,” many of those aircraft
“have been built from miscellaneous parts.” These parts came
from somewhere. It stands to reason that A-4 parts ended up in
private hands because the Department sold them to the public.

     Finally, the Department argues that no redressability
exists here because Teton “lacks the legal right to compel” the
Department to sell its property whether or not Teton wins its
lawsuit. Miami Bldg. & Const. Trades Council, 493 F.3d at
206. True, in our past cases, a plaintiff who could not directly
compel the defendant to redress its injury has often been able to
establish redressability nonetheless because some independent
legal requirement would force the defendant to offer whatever
benefit was at issue. See, e.g., Lepelletier v. F.D.I.C., 164 F.3d
37, 41-43 (D.C. Cir. 1999) (finding standing when the plaintiff
sought to prove that FOIA required the defendant to produce
certain information); CC Distributors, 883 F.2d at 151 (finding
standing when the plaintiff alleged that the Department was
legally required to offer the opportunity to compete for supply
contracts); W. Virginia Ass’n of Cmty. Health Crs., Inc. v.
Heckler, 734 F.2d 1570, 1572 & n.2, 1576 (D.C. Cir. 1984)
(finding standing when the plaintiff claimed that the Primary
Care Block Grant statute required the defendant to provide
more money for funding community health centers). Here, no
comparable rule or law would force the Department to do
anything at all. Even so, Article III does not demand a
demonstration that victory in court will without doubt cure the
identified injury. The standing requirement would be a high
wall indeed if a plaintiff could only sue when the defendant
was under an inescapable obligation to act as the plaintiff
desired. Our cases require more than speculation but less than
                                  13
certainty. Nat’l Wildlife Fed’n, 839 F.2d at 705. And given the
Department’s past behavior and its future incentives, we
believe Teton has met its burden.

                                  2

     We also side with Teton on the question of whether GL
would likely choose to auction any property the Department
released to it for public sale. 6 “When redress depends on the
cooperation of a third party, ‘it becomes the burden of the
[plaintiff] to adduce facts showing that those choices have been
or will be made in such manner as to produce causation and
permit redressability of injury.’” US Ecology, 231 F.3d at
24-25 (quoting Defenders of Wildlife, 504 U.S. at 562). Teton
has done so; the record makes clear that GL is simply the
Department’s chosen instrument for disposing of its surplus
property. For example, we know from amendments to the
underlying contract between GL and the Department that GL
agreed to be “the entity that processes DRMS assets.” The
Department also made clear in several internal documents that
such property was being “sold through” GL as intermediary.
And at oral argument the Department appeared to acknowledge
as much:

        [COUNSEL FOR THE DEPARTMENT]: GL is the
        third party.

        [THE COURT]: All right. They’re a pass-through. . . .


        6
          Teton separately argues that it retains a valid contract with
GL, that GL lacked authority to cancel that contract, and that Teton
could simply compel GL to comply with that contract to cure Teton’s
injury. As we conclude that Teton has satisfied redressability even if
no contract exists, we need not decide whether GL still has any
contractual obligations to Teton.
                               14
       [COUNSEL FOR THE DEPARTMENT]: Indeed, but
       without that pass-through. . . .

       [THE COURT]: [H]ave you put in anything to suggest
       that if the [Department] were to release [property for
       sale to the public] that GL wouldn’t make it available?

       [COUNSEL FOR THE DEPARTMENT]: No. . . .

Oral Arg. Tr. 24:15-25:7. The Department’s acknowledgment
conforms to what the record reflects: GL is a pass-through the
Department employs to sell property to the public, not an
independent operator that might do anything it wishes with
Department property it acquires. We have previously found
standing in cases where a third party would very likely alter its
behavior based on our decision, even if not bound by it. See,
e.g., Town of Barnstable v. F.A.A., 659 F.3d 28, 32 (D.C. Cir.
2011) (finding standing when the relevant third party would
consider court-ordered action by the defendant “very, very
seriously” in determining its own conduct); Nat’l Parks
Conservation Ass’n v. Mason, 414 F.3d 1, 6 (D.C. Cir. 2005)
(finding standing when the defendant clearly “expect[ed] and
intend[ed] its decision to influence” the relevant third party).
This is just such a case. Given GL’s apparent subordination to
the Department’s sale decisions, GL would likely auction any
property the Department released for sale.

     Even if GL’s commercial relationship with the
Department were not as mechanical as we conclude the record
shows it to be, GL’s financial incentives provide an
independent basis to find standing. When redress for a
plaintiff’s injury depends on a third party’s independent action
and the third party stands to profit by doing as the plaintiff
hopes, we have found that the third party’s “pecuniary
interests” and the basic dynamic of “naked capitalism” are
                                15
enough to satisfy the redressability requirement. Abigail
Alliance for Better Access to Developmental Drugs v.
Eschenbach, 469 F.3d 129, 135 (D.C. Cir. 2006). The
Department does not actually dispute that GL likely will earn
revenue from its business activity, but insists that the record
lacks sufficient evidence for us to know without question
whether or how GL makes money. We disagree. The record
makes clear that GL generates revenue by auctioning property
transferred to it from the Department. For example, internal
Department communications relating to the adoption of the
2008 policy reflect concerns that a decrease in the number of
items available for sale would decrease GL’s revenues. From
this we know that the Department understood that individual
equipment sales had economic value to GL. And a Government
Accountability Office report regarding the sale of military
equipment to the public discusses financial incentives
incorporated into the Department’s contract with GL to ensure
compliance with agency policy, showing that GL had multiple
financial incentives to comply with the Department’s wishes
regarding the sale of its property. We are satisfied that GL does
stand to receive revenue by selling to the public property it
obtains from the Department. For that reason, even if GL
actually retained discretion over what to do with such property,
Teton would nonetheless satisfy the redressability
requirement. We can trust in GL’s economic self-interest to
assume that it would likely sell any property the Department
made available for sale.

     The district court held otherwise. It found that GL must
not have any pecuniary interest in selling the aircraft’s parts
because it did not try to resell the original aircraft after
cancelling the sale to Teton. We disagree for two reasons. First,
if so, GL presumably would never have bothered auctioning
the parts of the original aircraft at all. That this sale ever took
place suggests, as the record makes clear, that GL stands to
                                 16
benefit from conducting auctions. Second, GL’s decision not to
resell the original aircraft was made inside the context of
Department policies that left very few parts available for sale.
Teton hopes to alter those policies so that it can obtain many or
all of the parts it originally sought. If it succeeds in that quest,
GL’s prospect of successfully selling the parts of any similar
aircraft will be significantly brighter and its incentives to
bother conducting an auction correspondingly greater. Thus we
remain convinced, no matter what GL did with the original
aircraft after the sale to Teton fell apart, that GL will likely sell
any property the Department chooses to make available in the
future.

     Finally, GL’s correspondence with Teton offers yet
another reason to think that GL would likely sell Department
property in the future if given the opportunity. In its April 10
message cancelling the original sale, GL expressly informed
Teton that it “value[d]” its “future business.” We draw two
inferences from this expression of GL’s desire to deal with
Teton again. First, GL’s remark indicates that it likely would
make sales to Teton in the future if in a position to do so. We
have previously relied on such expressions from relevant third
parties in concluding that redressability existed. See, e.g.,
Emergency Coal. to Defend Educ. Travel v. U.S. Dep’t of the
Treasury, 545 F.3d 4, 10-11 (D.C. Cir. 2008) (where a plaintiff
sought to vacate regulations that precluded a third party from
conducting a program, finding redressability in part because of
evidence that “strongly suggest[ed] a continuing intention on
the part of [the third party] to resume the program once the
regulatory obstacles are removed”). GL’s own expression of its
interest in future business with Teton makes us all the more
confident that Teton would be able to compete for aircraft parts
once the Department made them available for sale. Second,
this remark suggests that GL cancelled the original transaction
because the Department reduced the number of parts available
                                 17
for sale to Teton, not because GL had any independent
aversion to dealing with Teton. In other words, this is more
evidence that GL ignores its own wishes and simply follows
the Department’s lead, whether the Department wishes it to sell
property or not to sell property. See, e.g., Nat’l Parks
Conservation Ass’n, 414 F.3d at 7 (finding redressability
where the legally compelled action of the defendant would
“significantly affect” the behavior of the relevant third party).

     For the foregoing reasons we conclude that Teton has
shown redressability. In these specific circumstances Teton has
adequately demonstrated, based on the Department’s past
willingness to sell property of this kind and its interest in the
financial benefits from such sales, that the Department will
likely sell aircraft parts in the future if Teton wins this suit. And
though GL is an independent party, its relationship with the
Department, its incentives, and its past expressions of intent
together make clear that GL would likely sell any property the
Department made available for sale.

                                 III

    We reverse the order dismissing this action for lack of
standing and remand this case to the district court.